DiCenzo, J.
(concurring). I concur in the rationale and the result reached by the other members of the appellate panel. However, it seems to me important to point out that the defendant in his brief concedes, as indeed he must, that the findings are contradictory. It is most difficult to reconcile paragraph 12 and paragraphs 24 and 25 of the finding. To support a conclusion of waiver, there should be either an express finding that the plaintiff intentionally relinquished a known right or a finding of sub*124ordinate facts from which a relinquishment could be legally inferred. None of these findings appear. As a matter of fact, the finding in paragraph 12 that “the defendant advised the plaintiff that he had not negotiated on his own behalf but on behalf of the Boulevard Golf, Incorporated,” is inconsistent with a finding of waiver, since the inference to be drawn from this finding is that the plaintiff knew that the defendant was not to be liable for the work done. If the plaintiff knew that the defendant was not to be held liable, he had no rights against the defendant to waive. “Waiver is the voluntary relinquishment of a known right.” MacKay v. Aetna Life Ins. Co., 118 Conn. 538, 547.